UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03954 Dreyfus Tax Exempt Cash Management Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 1/31 Date of reporting period: 4/30/2016 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus California AMT-Free Municipal Cash Management April 30, 2016 (Unaudited) Coupon Maturity Principal Short-Term Investments - 92.3% Rate (%) Date Amount ($) Value ($) California - 92.3% ABAG Finance Authority for Nonprofit Corporations, Revenue (California Alumni Association Project) (LOC; Bank of America) 0.44 5/7/16 3,775,000 a 3,775,000 California, CP (LOC; Royal Bank of Canada) 0.13 5/11/16 3,500,000 3,500,000 California, CP (LOC; Royal Bank of Canada) 0.07 5/25/16 4,700,000 4,700,000 California, CP (LOC; Royal Bank of Canada) 0.07 5/25/16 4,700,000 4,700,000 California, CP (LOC; U.S. Bank NA) 0.11 5/11/16 3,400,000 3,400,000 California, GO Notes (LOC; Sumitomo Mitsui Banking Corp.) 0.40 5/7/16 6,000,000 a 6,000,000 California Department of Water Resource, Water Revenue, CP (Liquidity Facility; Bank of Montreal) 0.46 5/27/16 4,385,000 4,385,000 California Enterprise Development Authority, IDR (Tri Tool Inc. Project) (LOC; Comerica Bank) 0.51 5/7/16 7,830,000 a 7,830,000 California Enterprise Development Authority, Recovery Zone Facility Revenue (Regional Properties, Inc. Project) (LOC; FHLB) 0.44 5/7/16 15,000,000 a,b 15,000,000 California Health Facilities Financing Authority, Health Facility Revenue (Catholic Healthcare West Loan Program) (Liquidity Facility; Mizuho Bank, Ltd.) 0.40 5/7/16 16,500,000 a 16,500,000 California Health Facilities Financing Authority, Revenue (Saint Joseph Health System) (LOC; Union Bank NA) 0.43 5/7/16 17,000,000 a 17,000,000 California Health Facility Finance Authority, CP (Kaiser Permanente) 0.45 5/17/16 28,200,000 28,200,000 California Infrastructure and Economic Development Bank, (Alegacy Foodservice Products Group, Inc. and Eagleware Manufacturing Company, Inc. Project) (LOC; Wells Fargo Bank) 0.44 5/7/16 4,125,000 a 4,125,000 California Infrastructure and Economic Development Bank, Revenue (Goodwill Industries of Orange County, California) (LOC; Wells Fargo Bank) 0.44 5/7/16 1,175,000 a 1,175,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 92.3% (continued) Rate (%) Date Amount ($) Value ($) California - 92.3% (continued) California Infrastructure and Economic Development Bank, Revenue (SRI International) (LOC; Wells Fargo Bank) 0.46 5/7/16 8,510,000 a 8,510,000 California Municipal Finance Authority, MFHR (Pacific Meadows Apartments) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.44 5/7/16 6,645,000 a,b 6,645,000 California Municipal Finance Authority, Revenue (Westmount College) (LOC; Comerica Bank) 0.51 5/7/16 12,050,000 a 12,050,000 California Pollution Control Financing Authority, PCR, Refunding (Pacific Gas and Electric Company) (LOC; JPMorgan Chase Bank) 0.27 5/2/16 24,800,000 a 24,800,000 California Pollution Control Financing Authority, PCR, Refunding (Pacific Gas and Electric Company) (LOC; JPMorgan Chase Bank) 0.25 5/2/16 16,600,000 a 16,600,000 California Pollution Control Financing Authority, PCR, Refunding (Pacific Gas and Electric Company) (LOC; JPMorgan Chase Bank) 0.25 5/2/16 2,500,000 a 2,500,000 California Pollution Control Financing Authority, SWDR (Big Bear Disposal, Inc. Project) (LOC; Union Bank NA) 0.42 5/7/16 3,900,000 a 3,900,000 California Pollution Control Financing Authority, SWDR (Garden City Sanitation, Inc. Project) (LOC; Union Bank NA) 0.42 5/7/16 7,150,000 a 7,150,000 California Pollution Control Financing Authority, SWDR (Mission Trail Waste Systems, Inc. Project) (LOC; Comerica Bank) 0.52 5/7/16 3,600,000 a 3,600,000 California Pollution Control Financing Authority, SWDR (South Bay Recycling Project) (LOC; Union Bank NA) 0.42 5/7/16 1,550,000 a 1,550,000 California Pollution Control Financing Authority, SWDR, Refunding (BLT Enterprises of Fremont LLC Project) (LOC; Union Bank NA) 0.42 5/7/16 8,165,000 a 8,165,000 California Pollution Control Financing Authority, SWDR, Refunding (MarBorg Industries Project) (LOC; Union Bank NA) 0.42 5/7/16 2,055,000 a 2,055,000 California Statewide Communities Development Authority, Revenue (Chadwick School) (LOC; JPMorgan Chase Bank) 0.42 5/7/16 5,800,000 a 5,800,000 California Statewide Communities Development Authority, Revenue (Goodwill of Santa Cruz) (LOC; Wells Fargo Bank) 0.44 5/7/16 1,460,000 a 1,460,000 Coupon Maturity Principal Short-Term Investments - 92.3% (continued) Rate (%) Date Amount ($) Value ($) California - 92.3% (continued) California Statewide Communities Development Authority, Revenue (Metropolitan Area Advisory Committee Project) (LOC; Bank of America) 0.49 5/7/16 2,990,000 a 2,990,000 California Statewide Communities Development Authority, Revenue (New Morgan Hill Country School) (LOC; Comerica Bank) 0.47 5/7/16 12,150,000 a 12,150,000 East Bay Municipal Utility District, Water Revenue, CP (Liquidity Facility; Sumitomo Mitsui Banking Corp.) 0.12 5/3/16 18,000,000 18,000,000 Golden Valley Unified School District, GO Notes, TRAN 2.00 6/30/16 1,400,000 1,403,905 Irvine Ranch Water District, GO Notes (Improvement District Numbers 105, 112, 113, 121, 130, 140, 161, 182, 184, 186, 188, 212, 213, 221, 230, 240, 250, 261, 282, 284, 286 and 288) (LOC; U.S. Bank NA) 0.26 5/2/16 10,580,000 a 10,580,000 Irvine Unified School District Community Facilities District Number 09-1, Special Tax Revenue (LOC; Sumitomo Mitsui Banking Corp.) 0.41 5/7/16 1,500,000 a 1,500,000 Kern County, GO Notes, TRAN 7.00 6/30/16 1,000,000 1,010,932 Lancaster School District, GO Notes, TRAN 2.00 6/30/16 3,680,000 3,690,547 Los Angeles County, TRAN 5.00 6/30/16 4,000,000 4,030,792 Manteca Redevelopment Agency, Subordinate Tax Allocation Revenue, Refunding (Amended Merged Project Area) (LOC; State Street Bank and Trust Co.) 0.23 5/2/16 2,735,000 a 2,735,000 Monterey Peninsula Water Management District, COP (Wastewater Reclamation Project) (LOC; Wells Fargo Bank) 0.51 5/7/16 6,198,000 a 6,198,000 Oakland, GO Notes, TRAN 2.00 6/30/16 2,000,000 2,005,589 Orange County Irvine Coast Assessment District Number 88-1, Limited Obligation Improvement Bonds (LOC; Sumitomo Mitsui Banking Corp.) 0.41 5/7/16 1,000,000 a 1,000,000 Riverside County, GO Notes, TRAN 2.00 6/30/16 4,000,000 4,011,178 Sacramento County Housing Authority, MFHR, Refunding (Stonebridge Apartments) (LOC; FNMA) 0.42 5/7/16 8,000,000 a 8,000,000 San Bernardino County, MFHR, Refunding (Rosewood Apartments) (LOC; FNMA) 0.41 5/7/16 2,725,000 a 2,725,000 San Bernardino County, MFHR, Refunding (Somerset Apartments) (Liquidity Facility; FNMA and LOC; FNMA) 0.41 5/7/16 2,995,000 a 2,995,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 92.3% (continued) Rate (%) Date Amount ($) Value ($) California - 92.3% (continued) San Bernardino County, MFHR, Refunding (Sycamore Terrace Apartments) (LOC; FNMA) 0.41 5/7/16 5,600,000 a 5,600,000 San Diego County, COP (Museum of Contemporary Art San Diego) (LOC; Northern Trust Company) 0.42 5/7/16 950,000 a 950,000 San Diego County, COP (San Diego Museum of Art) (LOC; Wells Fargo Bank) 0.44 5/7/16 400,000 a 400,000 San Mateo County Joint Powers Financing Authority, LR (Public Saftey Project) (LOC; Wells Fargo Bank) 0.41 5/7/16 9,900,000 a 9,900,000 Santa Clara Valley Transportation Authority, Measure A Sales Tax Revenue, Refunding (Liquidity Facility; Sumitomo Mitsui Banking Corp.) 0.42 5/7/16 14,000,000 a 14,000,000 Santa Clara Valley Transportation Authority, Sales Tax Revenue, Refunding (Liquidity Facility; State Street Bank and Trust Co.) 0.43 5/7/16 7,275,000 a 7,275,000 Vacaville, MFMR (Quail Run Apartments) (Liquidity Facility; FNMA and LOC; FNMA) 0.45 5/7/16 6,800,000 a 6,800,000 West Covina Redevelopment Agency, LR, Refunding (The Lakes Public Parking Project) (LOC; Wells Fargo Bank) 0.49 5/7/16 1,870,000 a 1,870,000 Yosemite Unified School District, GO Notes, TRAN 2.00 6/30/16 975,000 977,794 Total Investments (cost $357,873,737) % Cash and Receivables (Net) % Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at April 30, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2016, these securities amounted to $21,645,000 or 5.58% of net assets. STATEMENT OF INVESTMENTS Dreyfus California AMT-Free Municipal Cash Management April 30, 2016 (Unaudited) The following is a summary of the inputs used as of April 30, 2016 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 357,873,737 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Tax Exempt Cash Management April 30, 2016 (Unaudited) Coupon Maturity Principal Short-Term Investments - 99.9% Rate (%) Date Amount ($) Value ($) Alabama - 2.3% Chatom Industrial Development Board, Gulf Opportunity Zone Revenue (PowerSouth Energy Cooperative Projects) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.57 5/7/16 15,000,000 a 15,000,000 Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.43 5/7/16 14,000,000 a 14,000,000 Tuscaloosa County Industrial Development Authority, Gulf Opportunity Zone Revenue (Hunt Refining Project) (LOC; Bank of Nova Scotia) 0.42 5/7/16 15,000,000 a 15,000,000 Alaska - 1.3% Alaska Housing Finance Corporation, Home Mortgage Revenue (Liquidity Facility; Wells Fargo Bank) 0.38 5/7/16 24,600,000 a Arizona - .9% Arizona Health Facilities Authority, Revenue, Refunding (Phoenix Children's Hospital) (P-FLOATS Series MT-836) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.61 5/7/16 10,495,000 a,b,c 10,495,000 Tender Option Bond Trust Receipts (Series 2015-ZM0125), (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) (Liquidity Facility; Royal Bank of Canada) 0.43 5/7/16 1,900,000 a,b,c 1,900,000 Yavapai County Industrial Development Authority, Revenue (Skanon Investments, Inc. - Drake Cement Project) (LOC; Citibank NA) 0.46 5/7/16 4,500,000 a 4,500,000 California - .5% Los Angeles County, GO Notes, TRAN 5.00 6/30/16 10,000,000 Colorado - 10.3% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; Northern Trust Company) 0.30 5/2/16 2,445,000 a 2,445,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 99.9% (continued) Rate (%) Date Amount ($) Value ($) Colorado - 10.3% (continued) Colorado Educational and Cultural Facilities Authority, Revenue, Refunding (The Nature Conservancy Project) 0.41 5/7/16 68,390,000 a 68,390,000 Colorado Health Facilities Authority, Health Facilities Revenue (The Evangelical Lutheran Good Samaritan Society Project) (LOC; U.S. Bank NA) 0.41 5/7/16 8,530,000 a 8,530,000 Colorado Springs, Utilities System Subordinate Lien Improvement Revenue, Refunding (Liquidity Facility; JPMorgan Chase Bank) 0.45 5/7/16 14,000,000 a 14,000,000 Sheridan Redevelopment Agency, Tax Increment Revenue, Refunding (South Santa Fe Drive Corridor Redevelopment Project) (LOC; JPMorgan Chase Bank) 0.46 5/7/16 13,835,000 a 13,835,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.42 5/7/16 45,000,000 a 45,000,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.43 5/7/16 43,335,000 a,b 43,335,000 Delaware - 3.7% Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.37 5/7/16 71,000,000 a District of Columbia - .8% Metropolitan Washington Airports Authority, Dulles Toll Road Revenue, CP (LOC; JPMorgan Chase Bank) 0.11 5/3/16 16,000,000 Florida - 4.5% Gainesville, Utilities System Revenue (Liquidity Facility; Bank of America) 0.42 5/7/16 20,000,000 a 20,000,000 Gainesville, Utilities System Revenue, CP (Liquidity Facility; Bank of America) 0.45 5/19/16 24,500,000 24,500,000 Highlands County Health Facilities Authority, HR, Refunding (Adventist Health System/Sunbelt Obligated Group) 0.38 5/7/16 4,300,000 a 4,300,000 Jacksonville Electric Authority, Electric System Revenue, CP Liquidity Facility; U.S. Bank NA) 0.49 5/9/16 24,800,000 24,800,000 Orlando Utilities Commission, Utility System Revenue, Refunding 0.41 5/7/16 12,755,000 a 12,755,000 Coupon Maturity Principal Short-Term Investments - 99.9% (continued) Rate (%) Date Amount ($) Value ($) Georgia - 1.3% Fulton County Development Authority, Revenue (Children's Healthcare of Atlanta, Inc. Project) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.43 5/7/16 5,925,000 a 5,925,000 Private Colleges and Universities Authority, Revenue (Emory University) 0.41 5/7/16 19,550,000 a 19,550,000 Illinois - 6.2% Brookfield, Revenue (Brookfield Zoo Project) (LOC; Northern Trust Company) 0.51 5/7/16 30,720,000 a 30,720,000 DuPage County, Revenue (The Morton Arboretum Project) (LOC; Northern Trust Company) 0.50 5/7/16 20,000,000 a 20,000,000 Galesburg, Revenue (Knox College Project) (LOC; PNC Bank NA) 0.43 5/7/16 4,700,000 a 4,700,000 Illinois Development Finance Authority, Revenue (BAPS, Inc. Project) (LOC; Comerica Bank) 0.51 5/7/16 130,000 a 130,000 Illinois Development Finance Authority, Revenue (Sinai Communitiy Institute Project) (LOC; JPMorgan Chase Bank) 0.44 5/7/16 5,000,000 a 5,000,000 Illinois Educational Facilities Authority, Revenue (National-Louis University) (LOC; JPMorgan Chase Bank) 0.42 5/7/16 9,150,000 a 9,150,000 Illinois Finance Authority, IDR (Fitzpatrick Brothers, Inc. Project) (Liquidity Facility; Northern Trust Company) 0.51 5/7/16 3,280,000 a 3,280,000 Illinois Finance Authority, Revenue (Ingalls Health System Obligated Group) (LOC; JPMorgan Chase Bank) 0.44 5/7/16 19,100,000 a 19,100,000 Illinois Finance Authority, Revenue (Steppenwolf Theatre Company Project) (LOC; Northern Trust Company) 0.42 5/7/16 5,675,000 a 5,675,000 Illinois Health Facilities Authority, Revenue (Evanston Hospital Corporation) (Liquidity Facility; Wells Fargo Bank) 0.38 5/7/16 10,940,000 a 10,940,000 Tender Option Bond Trust Receipts (Series 2015-XM0078), (Illinois Toll Highway Authority, Toll Highway Senior Revenue) (Liquidity Facility; Royal Bank of Canada) 0.45 5/7/16 10,365,000 a,b,c 10,365,000 Indiana - 2.6% Indiana Finance Authority, HR (Parkview Health System Obligated Group) (Parkview Health System Obligated Group) (LOC; Wells Fargo Bank) 0.39 5/7/16 50,000,000 a STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 99.9% (continued) Rate (%) Date Amount ($) Value ($) Louisiana - 3.3% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Kenner Theatres, L.L.C. Project) (LOC; FHLB) 0.42 5/7/16 3,650,000 a 3,650,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.38 5/7/16 33,215,000 a 33,215,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.38 5/7/16 16,900,000 a 16,900,000 Port of New Orleans Board of Commissioners, Subordinate Lien Revenue, Refunding (LOC; FHLB) 0.42 5/7/16 8,195,000 a 8,195,000 Maryland - 2.5% Maryland Community Development Administration, Department of Housing and Community Development, Multifamily Development Revenue (Crusaders Arms Apartments) (LOC; FHLMC) 0.41 5/7/16 1,800,000 a 1,800,000 Maryland Department of Transportation, Consolidated Transportation Revenue 4.00 5/15/16 1,075,000 1,076,707 Maryland Economic Development Corporation, EDR (Catholic Relief Services Facility) (LOC; Bank of America) 0.44 5/7/16 16,825,000 a 16,825,000 Maryland Economic Development Corporation, Revenue (Easter Seals Facility) (LOC; M&T Trust) 0.46 5/7/16 5,935,000 a 5,935,000 Maryland Health and Higher Educational Facilities Authority, Revenue (Stella Maris Issue) (LOC; M&T Trust) 0.45 5/7/16 8,715,000 a 8,715,000 Maryland Stadium Authority, Sports Facilities LR, Refunding (Football Stadium Issue) (Liquidity Facility; Sumitomo Mitsui Banking Corp.) 0.42 5/7/16 13,900,000 a 13,900,000 Massachusetts - 1.7% Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) (Liquidity Facility; Wells Fargo Bank) 0.39 5/7/16 16,000,000 a 16,000,000 Massachusetts Housing Finance Agency, Housing Revenue (Princeton Westford Project) (LOC; Bank of America) 0.42 5/7/16 4,800,000 a 4,800,000 New Bedford, GO Notes, BAN 1.50 5/3/16 11,220,000 11,220,716 Coupon Maturity Principal Short-Term Investments - 99.9% (continued) Rate (%) Date Amount ($) Value ($) Michigan - 2.3% Board of Trustees of the Michigan State University, CP 0.10 5/13/16 23,220,000 23,220,000 Michigan Housing Development Authority, SFMR (Liquidity Facility; FHLB) 0.40 5/7/16 20,000,000 a 20,000,000 Minnesota - 3.5% Cohasset, Revenue, Refunding (Minnesota Power and Light Company Project) (LOC; JPMorgan Chase Bank) 0.46 5/7/16 5,100,000 a 5,100,000 Hennepin County, GO Notes (Liquidity Facility; U.S. Bank NA) 0.40 5/7/16 21,000,000 a 21,000,000 Minneapolis, Revenue (University Gateway Project) (Liquidity Facility; Wells Fargo Bank) 0.39 5/7/16 5,500,000 a 5,500,000 Southern Minnesota Municipal Power Agency, Power Supply System Revenue, CP (Liquidity Facility; U.S. Bank NA) 0.45 5/19/16 35,000,000 35,000,000 Missouri - 3.1% Curators of the University of Missouri, CP 0.08 5/17/16 20,000,000 20,000,000 Missouri Health and Educational Facilities Authority, Revenue (Ascension Health Senior Health Group) 0.39 5/7/16 4,600,000 a 4,600,000 Missouri Highways and Transportation Commission, First Lien State Road Revenue 5.00 5/1/16 1,500,000 1,500,201 Saint Charles County Public Water Supply District Number 2, COP (Project Lease Agreement) (LOC; Bank of America) 0.44 5/7/16 13,000,000 a 13,000,000 Saint Louis, General Fund Revenue, TRAN 2.00 6/1/16 20,000,000 20,027,806 Nebraska - 1.0% Nebraska Investment Finance Authority, SFHR (Liquidity Facility; FHLB) 0.41 5/7/16 15,375,000 a 15,375,000 Tender Option Bond Trust Receipts (Series 2015-XF2206), (University of Nebraska Board of Regents, Revenue (University of Nebraska-Lincoln Student Fees and Facilities)) (Liquidity Facility; Citibank NA) 0.46 5/7/16 3,100,000 a,b,c 3,100,000 New Jersey - 1.1% Burlington County Bridge Commission, Lease Revenue Notes (Governmental Leasing Program) 1.50 5/17/16 7,000,000 7,003,748 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 99.9% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 1.1% (continued) Toms River Township, GO Notes, BAN 1.00 6/22/16 13,909,200 13,916,056 New York - 8.7% Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Trust) 0.46 5/7/16 7,165,000 a 7,165,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Arbor Ridge at Brookmeade Project) (LOC; M&T Trust) 0.46 5/7/16 8,635,000 a 8,635,000 Lancaster Industrial Development Agency, Civic Facility Revenue (GreenField Manor, Inc. Project) (LOC; M&T Trust) 0.46 5/7/16 5,365,000 a 5,365,000 Metropolitan Transportation Authority, Dedicated Tax Fund, BAN 0.75 6/1/16 10,000,000 10,004,391 Metropolitan Transportation Authority, Transportation Revenue (LOC; Bank of Tokyo-Mitsubishi UFJ, Ltd.) 0.40 5/7/16 48,000,000 a 48,000,000 Metropolitan Transportation Authority, Transportation Revenue (LOC; TD Bank) 0.38 5/7/16 9,000,000 a 9,000,000 Metropolitan Transportation Authority, Transportation Revenue (LOC; TD Bank) 0.41 5/7/16 3,275,000 a 3,275,000 Nassau County Industrial Development Agency, Civic Facility Improvement Revenue, Refunding (Cold Spring Harbor Laboratory Project) (Liquidity Facility; TD Bank) 0.28 5/2/16 7,800,000 a 7,800,000 New York Housing Finance Agency, Housing Revenue (330 Riverdale Avenue Apartments) (LOC; Bank of America) 0.43 5/7/16 9,200,000 a 9,200,000 New York Local Government Assistance Corporation, Subordinate Lien Revenue, Refunding (Liquidity Facility; Bank of America) 0.42 5/7/16 6,000,000 a 6,000,000 New York State Housing Finance Agency, Housing Revenue (42nd Street and 10th Avenue) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.39 5/7/16 1,000,000 a 1,000,000 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) (Liquidity Facility; JPMorgan Chase Bank) 0.41 5/7/16 38,400,000 a 38,400,000 Port Authority of New York and New Jersey, CP 0.10 5/20/16 5,000,000 5,000,000 Coupon Maturity Principal Short-Term Investments - 99.9% (continued) Rate (%) Date Amount ($) Value ($) New York - 8.7% (continued) Tompkins County Industrial Development Agency, Civic Facility Revenue (Community Development Properties Ithaca, Inc. Project) (LOC; M&T Trust) 0.51 5/7/16 7,880,000 a 7,880,000 North Carolina - 1.7% Forsyth County, GO Notes (Library Bonds) 4.00 5/1/16 1,200,000 1,200,128 Guilford County, GO Notes (Liquidity Facility; Branch Banking and Trust Co.) 0.44 5/7/16 11,600,000 a 11,600,000 North Carolina, GO Notes, Refunding 5.00 6/1/16 4,070,000 4,086,517 North Carolina, LOR, Refunding (Citigroup ROCS, Series 2015-XF2113) (Liquidity Facility; Citibank NA) 0.44 5/7/16 2,800,000 a,b,c 2,800,000 North Carolina Capital Facilities Finance Agency, Revenue (Duke University Project) (Eagle Series 2014-0051) (Liquidity Facility; Citibank NA) 0.45 5/7/16 12,000,000 a,b,c 12,000,000 Ohio - .9% Ohio, GO Notes (Third Frontier Research and Development) 2.00 5/1/16 5,000,000 5,000,241 Ohio Higher Educational Facility Commission, Revenue, CP (Cleveland Clinic Health System) 0.08 5/24/16 13,000,000 13,000,000 Pennsylvania - 6.0% Bucks County Industrial Development Authority, HR (Grand View Hospital) (LOC; PNC Bank NA) 0.41 5/7/16 35,350,000 a 35,350,000 East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Trust) 0.46 5/7/16 9,055,000 a 9,055,000 East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Trust) 0.46 5/7/16 2,015,000 a 2,015,000 General Authority of South Central Pennsylvania, Revenue (Lutheran Social Services of South Central Pennsylvania Project) (LOC; M&T Trust) 0.46 5/7/16 14,535,000 a 14,535,000 Jackson Township Industrial Development Authority, Revenue (StoneRidge Retirement Living Project) (LOC; PNC Bank NA) 0.42 5/7/16 4,350,000 a 4,350,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 99.9% (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 6.0% (continued) Philadelphia, GO Notes, TRAN 2.00 6/30/16 15,000,000 15,042,164 Philadelphia School District, GO Notes, Refunding (LOC; PNC Bank NA) 0.41 5/7/16 24,700,000 a 24,700,000 Pittsburgh Water and Sewer Authority, Water and Sewer System First Lien Revenue, Refunding (LOC; Royal Bank of Canada) 0.41 5/7/16 6,600,000 a 6,600,000 Ridley School District, GO Notes (LOC; TD Bank) 0.43 5/7/16 2,000,000 a 2,000,000 South Carolina - .5% North Charleston, Tax Increment Bond (Charleston Naval Complex Redevelopment Plan Project) (Liquidity Facility; Bank of America) 0.42 5/7/16 5,345,000 a 5,345,000 North Charleston Public Facilities Corporation, COP, Refunding (Convention Center Complex Projects) (LOC; Bank of America) 0.39 5/7/16 3,290,000 a 3,290,000 Richland County School District Number 2, GO Notes 4.00 5/1/16 1,150,000 1,150,119 Tennessee - 7.0% Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.43 5/7/16 7,870,000 a 7,870,000 Johnson City Health and Educational Facilities Board, HR (Mountain States Health Alliance) (LOC; U.S. Bank NA) 0.40 5/7/16 4,075,000 a 4,075,000 Metropolitan Government Nashville and Davidson County, CP (Liquidity Facility; Mizuho Bank, Ltd.) 0.45 5/19/16 40,000,000 40,000,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Bank of America) 0.42 5/7/16 35,125,000 a 35,125,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; FHLB) 0.42 5/7/16 5,030,000 a 5,030,000 Shelby County Health Educational and Housing Facility Board, Educational Facilities Revenue (Rhodes College) (LOC; Wells Fargo Bank) 0.46 5/7/16 5,000,000 a 5,000,000 Tennessee, CP (Liquidity Facility; Tennessee Consolidated Retirement System) 0.07 5/5/16 20,223,000 20,223,000 Tennessee, CP (Liquidity Facility; Tennessee Consolidated Retirement System) 0.07 5/10/16 15,600,000 15,600,000 Coupon Maturity Principal Short-Term Investments - 99.9% (continued) Rate (%) Date Amount ($) Value ($) Texas - 13.9% Dallas, CP (Liquidity Facility; State Street Bank and Trust Co.) 0.08 5/17/16 27,000,000 27,000,000 Dallas, CP (Liquidity Facility; State Street Bank and Trust Co.) 0.47 5/19/16 18,892,000 18,892,000 Denton Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; Bank of America) 0.40 5/7/16 25,000,000 a 25,000,000 El Paso, Water and Sewer Revenue, CP (Liquidity Facility; Bank of America) 0.48 5/24/16 5,000,000 5,000,000 El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.09 5/19/16 10,000,000 10,000,000 Harris County Cultural Education Facilities Finance Corporation, HR (Memorial Hermann Health System) 0.39 5/7/16 16,700,000 a 16,700,000 Harris County Cultural Education Facilities Finance Corporation, Revenue, CP (The Methodist Hospital System) 0.07 5/4/16 5,000,000 5,000,000 Houston, CP (Liquidity Facility; Sumitomo Mitsui Banking Corp.) 0.60 5/26/16 10,000,000 10,000,000 Lower Colorado River Authority, Revenue, CP (LOC: JPMorgan Chase Bank and State Street Bank and Trust Co.) 0.08 5/10/16 8,000,000 8,000,000 Red River Education Finance Corporation, Higher Education Revenue (Texas Christian University Project) (Liquidity Facility; Northern Trust Company) 0.42 5/7/16 51,000,000 a 51,000,000 Red River Education Finance Corporation, Higher Education Revenue (Texas Christian University Project) (Liquidity Facility; Northern Trust Company) 0.42 5/7/16 20,000,000 a 20,000,000 San Antonio, Water System Junior Lien Revenue, Refunding 4.00 5/15/16 2,750,000 2,754,359 San Antonio, Water System Junior Lien Revenue, Refunding 5.00 5/15/16 1,000,000 1,001,997 Tarrant County Cultural Education Facilities Finance Corporation, HR (Methodist Hospitals of Dallas Project) (LOC; JPMorgan Chase Bank) 0.31 5/2/16 10,000,000 a 10,000,000 Tarrant County Cultural Education Facilities Finance Corporation, Revenue, Refunding (CHRISTUS Health) (LOC; Sumitomo Mitsui Banking Corp.) 0.42 5/7/16 16,575,000 a 16,575,000 Texas, GO Notes (Veterans Bonds) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.43 5/7/16 13,825,000 a 13,825,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Short-Term Investments - 99.9% (continued) Rate (%) Date Amount ($) Value ($) Texas - 13.9% (continued) Texas Transportation Commission, GO Mobility Fund Bonds (Liquidity Facility: California Public Employees Retirement System and State Street Bank and Trust Co.) 0.40 5/7/16 16,300,000 a 16,300,000 University of Houston, University Revenue, CP 0.45 5/12/16 7,100,000 7,100,000 Utah - 2.1% Utah County, HR (Intermountain Health Care Health Services, Inc.) (Liquidity Facility; U.S. Bank NA) 0.39 5/7/16 18,600,000 a 18,600,000 Utah Housing Finance Agency, MFHR, Refunding (Candlestick Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.45 5/7/16 6,400,000 a 6,400,000 Weber County, HR (Intermountain Health Care Health Services, Inc.) (Liquidity Facility; U.S. Bank NA) 0.39 5/7/16 14,200,000 a 14,200,000 Washington - 3.2% King County, Junior Lien Sewer Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.42 5/7/16 7,500,000 a 7,500,000 Washington, Various Purpose GO, Refunding (P- FLOATS Series PT-4658) (Liquidity Facility; Bank of America) 0.42 5/7/16 7,250,000 a,b,c 7,250,000 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) (Liquidity Facility; U.S. Bank NA) 0.43 5/7/16 6,550,000 a 6,550,000 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) (Liquidity Facility; U.S. Bank NA) 0.43 5/7/16 22,900,000 a 22,900,000 Washington Housing Finance Commission, MFHR (Reserve at Renton Apartments Project) (LOC; FHLB) 0.42 5/7/16 8,000,000 a 8,000,000 Washington Housing Finance Commission, Nonprofit Revenue, Refunding (Panorama City Project) (LOC; Wells Fargo Bank) 0.49 5/7/16 3,510,000 a 3,510,000 Washington Housing Finance Commission, Revenue (Reserve at SeaTac Apartments Project) (LOC; FHLB) 0.42 5/7/16 5,500,000 a 5,500,000 Coupon Maturity Principal Short-Term Investments - 99.9% (continued) Rate (%) Date Amount ($) Value ($) Wisconsin - 3.0% Milwaukee Redevelopment Authority, Redevelopment LR (University of Wisconsin-Milwaukee Kenilworth Project) (LOC; U.S. Bank NA) 0.44 5/7/16 5,385,000 a 5,385,000 Oneida Tribe of Indians of Wisconsin, Health Facilities Revenue (LOC; Bank of America) 0.48 5/7/16 11,090,000 a 11,090,000 Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Health Senior Credit Group) (Eclipse Funding Trust, Series 0029) (Liquidity Facility; U.S. Bank NA and LOC; U.S. Bank NA) 0.41 5/7/16 22,750,000 a,b,c 22,750,000 Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; JPMorgan Chase Bank) 0.46 5/7/16 8,345,000 a 8,345,000 Wisconsin Housing and Economic Development Authority, Home Ownership Revenue (Liquidity Facility; Royal Bank of Canada) 0.43 5/7/16 9,500,000 a 9,500,000 Total Investments (cost $1,903,967,131) % Cash and Receivables (Net) % Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at April 30, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2016, these securities amounted to $113,995,000 or 5.98% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short- term rates). STATEMENT OF INVESTMENTS Dreyfus Tax Exempt Cash Management April 30, 2016 (Unaudited) The following is a summary of the inputs used as of April 30, 2016 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 1,903,967,131 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Tax Exempt Cash Management Funds By: /s/ Bradley J.
